Citation Nr: 1633829	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-00 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service in the U.S. Army from February 18, 1985, to August 1, 1985, with prior and subsequent service in the U.S. Army National Guard from February 1984 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified before the Board at a November 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in November 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the November 2013 remand, the Board instructed at that attritional attempts be performed to obtain the Veteran's personnel and service treatment records and to also detail the beginning and end dates of each period of active duty for training (ADT) and inactive duty for training (IDT), and note such in the claims file.  While the Veteran's service personnel and treatment records were received from the Adjutant General of the South Carolina National Guard, the AOJ did not document the Veteran's period(s) of ADT and IDT.  As such, there has not been compliance with the Board's prior remand, and another remand is unfortunately required.  See Stegall v. West, 11 Vet. App. 303, 311 (2007).  

Furthermore, with respect to the February 2014 VA knee and foot examinations, the Board finds the negative etiological opinions contained therein are inadequate.  First, these opinions were rendered prior to the receipt of the Veteran's records from the South Carolina National Guard and, as such, do not contemplate the complete record.  Further, the VA examiner did not address the Veteran's lay assertions, as well as the buddy statements submitted on his behalf, that he injured his left knee and foot while playing softball during active service in 1985.  The Veteran and those submitting lay statements on his behalf, are competent to report symptoms and observations observable to a layperson, including pain, the circumstances of an injury, and witnessing the Veteran's use of crutches.  Because the VA examiner in no way addressed these lay statements, contrary to the Board's November 2013 instructions, an addendum opinion is required.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Prepare a memorandum for the record detailing the beginning and ending dates of each period of active duty for training (ADT) and inactive duty for training (IDT).

2. Following completion of the above, forward the claims file to the February 2014 VA examiner for an addendum opinion or, if unavailable, another VA examiner with the appropriate medical expertise.  If the VA examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged.  Following a review of the claims folding, the examiner is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's left knee and/or foot disabilities had its onset or is otherwise etiologically related to the Veteran's period of active military service or any verified period of ADT or IDT?

b. Is it at least as likely as not (probability of at least 50 percent) that any existing left knee and/or foot disability was permanently worsened beyond normal progression by the Veteran's period of active military service or any verified period of ADT or IDT.

In offering these opinions, the examiner must provide a complete rationale, specifically addressing the Veteran's contentions, all lay statements submitted on his behalf, and any private medical opinion of record.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




